ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-6, 8-14, and 16-18 are allowed because the prior art made of record does not teach an apparatus or method for scavenging power from ambient radio frequency energy, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-3, 5-6, and 8-11, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a detector, coupled to the antenna, for detecting radio frequency energy in a Frequency Modulation (FM) broadcast band, the detector further comprising an electric dipole mode detector and 
a magnetic dipole mode detector;
a controller, coupled to the detector, for providing an output indicating whether the electric dipole mode detector or the magnetic dipole mode detector provides a higher signal strength;
a rectifier, coupled to the controller, and selectively coupled to either the electric dipole mode detector or the 
a battery, coupled to be charged by the direct current output provided by the rectifier.
 
4.         With respect to claim 12-14 and 16-18, the prior art made of record fails to teach the combination of steps recited in claim 12, including the following particular combination of steps as recited in claim 12, as follows:
detecting the received radio signal including detecting an electric dipole mode signal and a magnetic dipole mode signal; 
determining whether the electric dipole mode signal or the magnetic dipole mode signal has higher signal strength; 
selectively generating a direct current output either the electric dipole mode signal or the magnetic dipole mode signal, depending on which has the higher signal strength; and charging an energy storage device by using the direct current output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851